 
10.1 Form of Debt Conversion Agreement







WILLING HOLDING, INC. DEBT CONVERSION AGREEMENT


ALL WILLING HOLDING, INC. DEBT IS CONVERTED AT THE RATE OR $.6624 PER SHARE






Name of Debt Holder






$ 000,000.00 OF DEBT IS CONVERTED INTO X,XXX SHARES OF CLASS A COMMON STOCK


 
 

--------------------------------------------------------------------------------

 






THE COMMON STOCK BEING ISSUED FOR DEBT CONVERSION HAS NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE.  THE COMMON STOCK MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE COMMON STOCK UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND SUCH STATE LAWS AS MAY BE APPLICABLE, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


DEBT CONVERSION AGREEMENT


DEBT CONVERSION AGREEMENT (the "Agreement") between Willing Holding, Inc.  a
Florida corporation (the "Company"), and the debt holder  identified on the
signature page hereto (Name of Debt Holder and “DH”).


BACKGROUND




1.             REPRESENTATIONS AND WARRANTIES.
Debt Holder (“DH”) hereby represents and warrants that:


(a)           DH has such knowledge and experience in financial and business
matters that DH is capable of evaluating the merits and risks of the prospective
investment in the Company and of protecting his own interests in connection
therewith;


(b)           DH can bear the economic risk of losing DH's entire investment;


(c)           DH 's overall commitment to investments which are not readily
marketable is not disproportionate to DH 's net worth, DH's investment in the
Common Stock will not cause such overall commitment to become excessive, and the
investment is suitable for DH when viewed in light of DH's other securities
holdings and DH 's financial situation and needs;


(d)           DH has adequate means of providing for DH's current needs and
personal contingencies;


(e)           DH recognizes that the Company is in its development stage with
respect to its business plan, and DH has evaluated and fully understands all
risks in DH's decision to exchange debt for  Common Stock hereunder, including,
without limitation, the Risk Factors set forth on Exhibit “A” attached hereto;


(f)           DH understands the business in which the Company is engaged;


(g)           DH is an "Accredited Investor" as such term is defined in Rule 501
of Regulation D under the Securities Act of 1993, as amended (the "Securities
Act"), which definition is set forth on Exhibit "B" attached hereto.  DH
represents and warrants that all the information contained in Exhibit C,
Investor Questionnaire, is accurate in all material respects.


2.             DH'S REPRESENTATIONS AND WARRANTIES.


DH represents and warrants that:


(a)           DH has received, has carefully read and understands the Company's
Business Plan;


(b)           DH has been furnished with all additional documents and
information which DH has requested;


(c)           DH has had the opportunity to ask questions of and received
answers from the Company concerning the Company, and the Common Stock and to
obtain any additional information necessary to verify the accuracy of the
information furnished;
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           DH has relied only on the foregoing information and documents in
determining to make this subscription;


(e)           The Business Plan and other information furnished by the Company
do not constitute investment, accounting, legal or tax advice and DH is relying
on professional advisers for such advice;


(f)           All documents, records and books pertaining to DH's investment
have been made available for inspection by DH and by DH's attorney, and/or DH's
accountant and/or DH's DH representative, and the relevant books and records of
the Company will be available upon reasonable notice, for inspection by
investors during reasonable business hours at the Company's principal place of
business;


(g)           DH and DH's advisors (which advisors do not include the Company or
its principals, representatives or counsel) have such knowledge and experience
in legal, financial and business matters as to be capable of evaluating the
merits and risks of investing in the Company and of making an informed
investment decision;


(h)           DH understands, acknowledges and agrees that the Company is
relying solely upon the representations and warranties made herein in
determining to exchange DH’s debt into the Common Stock


(i)           The DH understands the meaning and legal consequences of the
foregoing representations and warranties.  The DH certifies that each of the
foregoing representations and warranties is true and correct as of the date
hereof and shall survive the execution hereof and the conversion of the debt
into the Common Stock.


3.            CONVERSION IRREVOCABLE BY DH BUT SUBJECT TO
 
ACCEPTANCE OR REJECTION BY THE COMPANY.



(a)           This Debt Conversion  Agreement is not, and shall not be,
revocable by DH.


4.             INDEMNIFICATION AND HOLD HARMLESS.


DH agrees that if the DH breaches any agreement, representation or warranty the
DH has made in this Debt Conversion  Agreement, DH agrees to indemnify and hold
harmless the Company and its directors, officers, employees, shareholders,
financial advisors, attorneys and accountants against any claim, liability,
loss, damage or expense (including, without limitation, attorneys' fees and
other costs of investigating and litigating claims) caused, directly or
indirectly, by the DH's breach.


7.            MISCELLANEOUS.


(a)           THIS DEBT CONVERSION AGREEMENT IS MADE UNDER, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA,
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.


(b)           Any notice, demand or other communication which any party hereto
may be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
letter box, registered or certified mail, return receipt requested, addressed to
such address as may be given herein, or (b) delivered personally at such
address.  Notices to the Company shall be addressed to Thomas L. DiStefano
III,   Chairman, Willing Holding, Inc., 3 Centerview Drive, Suite 240,
Greensboro, North Carolina 27407.
 
 
B-2

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Conversion of Debt Agreement on August _____,  2009.




DH $000,000.00 for X,XXX shares of Class A Common Stock




______________________________________________
 

Name of Debt Holder






Accepted By:
______________________________________  
Thomas L. DiStefano III
 
Chairman/CEO


 
 
 
 
 
 
 
 
 
 
 
 
 
 
B-3

--------------------------------------------------------------------------------

 